Title: From Thomas Jefferson to Nathaniel Chapman, 12 June 1804
From: Jefferson, Thomas
To: Chapman, Nathaniel


          
            Washington June 12. 04.
          
          Th: Jefferson presents his compliments to mr. Chapman, and his thanks for the book on the subject of colonies. running over the table of contents it appears that the author has taken up the subject extensively & distributed the matter judiciously. the subject being very interesting to us, Th:J. will give it the earliest perusal he can, and with pleasure communicate his opinion on it to mr Chapman.
        